PER CURIAM.
Appellant was convicted on charges of rape, robbery, and a crime against nature pursuant to a jury verdict.
Appellant correctly contends that the sentence imposed upon him in connection with the charges of committing a crime against nature must be vacated and the judgment of conviction thereon reversed on authority of the Florida Supreme Court’s decision in Franklin v. State, 257 So.2d 21. The Attorney General agrees with the appellant that the conviction and sentence on that *676charge must be vacated. Accordingly, as compelled to do by the Supreme Court’s decision in Franklin, we reverse appellant’s conviction on the crime against nature charges and remand that count to the trial court for resentencing under the lesser included offense of committing an unnatural act, as did the court in Franklin.
In all other respects, the judgments appealed herein are affirmed.
SPECTOR, C. J., and CARROLL, DONALD K., and JOHNSON, JJ., concur.